DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 07/22/2022 in which claim 1 has been amended.
      Claims 1-23 are pending for examination.

Allowable Subject Matter
    Claims 1-23 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “one of the plurality of read reference circuits for generating a read reference voltage or a read reference current, comprising: a reference unit, a bit line matching module, a transmission gate parasitic parameter matching module and a first clamper tube; wherein the reference unit is connected between a reference word line and a reference bit line for providing a reference resistance value; the bit line matching module is connected between the reference bit line and a deselected word line for providing bit line parasitic parameters and electric leakage to match the bit line parasitic parameters in the three-dimensional memory cell array and the electric leakage of the memory cell on the bit line; the transmission gate parasitic parameter matching module is connected between the reference bit line and a source terminal of the first clamper tube for providing transmission gate parasitic parameters to match the transmission gate parasitic parameters in the three-dimensional memory cell array;
the first clamper tube obtains the read reference current according to the bit line parasitic parameters and electric leakage provided by the reference resistance value and the bit line matching module, and the transmission gate parasitic parameter provided by the transmission gate parasitic parameters matching module”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-23, the claims have been found allowable due to their dependencies to claim 1 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        /HUAN HOANG/Primary Examiner, Art Unit 2827